              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00226-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )              ORDER
                                )
APPROXIMATELY $13,594 IN FUNDS )
SEIZED FROM JERRELL TITO        )
BOWMAN,                         )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court sua sponte.

      The Government initiated this civil in rem action on August 7, 2018.

[Doc. 1].   On October 3, 2018, the Government filed a Declaration of

Publication, advising that notice of this action was published on an official

government internet site for at least thirty (30) days consecutive days

beginning on August 22, 2018. [Doc. 5]. Since the filing of Declaration of

Publication, it appears that the Government has taken no steps to prosecute

this action further.

      IT IS, THEREFORE, ORDERED that that within fourteen (14) days of

the entry of this Order, the Government shall file an appropriate motion or

otherwise take further appropriate action in this case. The Government is
advised that failure to take such further action will result in the

dismissal of this civil action.

     IT IS SO ORDERED.

                      Signed: February 8, 2019




                                           2
